91 F.3d 150
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Norman BENNETT;  Banchuen Bennett, Plaintiffs-Appellants,v.STATE OF CALIFORNIA;  District Attorney's Office;  JanScully;  Office of Family Support;  Richard A. Williams;David V. Hayes;  D.J. Brown;  Franchise Tax Board, State ofCalifornia;  Sherman Block;  Carmen O. Hernandez;Sacramento County Domestic Relations, Defendants-Appellees.
No. 96-15237.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, and SCHROEDER and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Norman and Banchuen Bennett appeal pro se the district court's dismissal for improper venue of their action against the State of California, Sacramento County District Attorney Jan Scully, and numerous State agencies and employees.  They allege that the defendants conspired to embezzle Norman Bennett's child support payments.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons stated in the district court's order filed January 24, 1996.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  The Bennetts' objection to this court's grant of a telephonic extension of time to appellee Scully is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3